NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JUL 29 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

SANTOS ANIBAL RAMIREZ                            No. 09-70375
PORTILLO,
                                                 Agency No. A094-320-908
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Santos Anibal Ramirez Portillo, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
protection under the Convention Against Torture . We have jurisdiction under

8 U.S.C. § 1252. We grant the petition for review and remand.

      In his Notice of Appeal, among other things, Ramirez Portillo argued the

evidence did not support the IJ’s finding that Ramirez Portillo conceded he was

subject to removal as charged. In denying his appeal, the BIA erred by not

addressing this argument. See Sagaydak v. Gonzales, 405 F.3d 1035, 1040 (9th

Cir. 2005) (the BIA is “not free to ignore arguments raised by a petitioner”). Thus,

we grant the petition for review and remand the case for further proceedings

consistent with this disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002)

(per curiam). In light of this remand, we do not reach Ramirez Portillo’s remaining

contentions at this time.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                         2                                     09-70375